DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Claims 1 and 7 have been amended. Claims 1-14 are currently pending.  Claims 8-14 remain withdrawn.  Claims 1-7 have been treated on the merits. 

Response to Arguments
	In light of the amendment to the claims the rejection of claim 7 under 35 U.S.C. 101 is withdrawn. 
	In light of the amendment to the claim and the affidavit submitted on 02/01/22, the rejection of claims 1-6 under 35 U.S.C. 103 is withdrawn.  
	A new grounds of rejection is presented below necessitated by the amendment to the claims.  
	The double patenting rejections of record have been assessed in light of the amendment to the claims, and the rejection over U.S.P. 8911986 has been withdrawn.  The remaining rejections have been maintained.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 7, it is unclear what structure applicant is claiming as it is not apparent how the NHS PEG chains are attached the R shown.  It appears there are methyls on all oxygens of the connected propylene glycol chain.  It is unclear if the NHS PEG chains are supposed to be where the methyl groups are, if the NHS PEG chains are attached to the methyl groups, or in some other orientation.  It would provide clarity to show the structure either by showing the total structure with repeating polymer units in the middle with the use of no R groups, i.e. repeating the 6 interior units.  Or through showing the core with 8 R groups and have the NHS PEG chain represented by R.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,121,016. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘016 provide for a water stabilized coating comprising a PEGylated enzyme, using an 8-arm PEG, i.e. branched, and a base comprising another PEG not associated with the base.  Claim While the composition claims are silent on the dispersal of the enzyme into aggregates, claim 11 provides for a process in which aggregates of the claimed range are produced, thus making obvious embodiments of the composition which this process has occurred, rendering obvious the instant claims.  

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,563,094. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘094 teaches the a a water stabilized coating composition comprising a polyurethane base, as well as an enzyme that has been chemically modified by PEG and the formation of the composition with aggregates in the claimed range.  ‘094 does not requires the presence of a second PEG as in the instant claims; however, it would be obvious to have more than one PEGylated enzyme which would result in a PEG that is not associated with the enzyme, but is associated with the base.  Alternatively one of ordinary skill would find it obvious to add a PEG that is not associated with any enzyme as they are used commonly in polymer and coating formulations, as thickeners, enzyme stabilizers and solubilizers.  

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of co-pending Application No. 16903028 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘028 teaches water stabilized coatings comprising certain types of enzyme with certain activities associated with one or more branched PEGs, as well as an additional PEG independent of the enzyme in the base. ‘028 further claims that the PEG associated with the enzyme,  and that the enzyme may be in aggregates in the claimed range.  Embodiments of the claims of ‘028 fall within the scope of the instant claims and thus render them obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16724682 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘682 claims a water stabilized coating with a PEG associated with the coating but not the enzyme wherein the enzyme is dispersed as aggregates in a similar range to the instantly claimed range.  Further ‘682 claims in dependent claims the enzyme may be modified as well, and by PEG.  ‘682 teaches that the PEG may additionally be branched in dependent claims.  Embodiments made obvious by combining the elements of claims of ‘682 fall within the scope of the instant claims and thus render them obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657  

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657